         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BRIAN EISENHUTH,                                 No. 4:20-CV-02362

                Plaintiff,                           (Judge Brann)

         v.

    ACPI WOOD PRODUCTS, LLC d/b/a
    CABINETWORKS GROUP, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                  AUGUST 11, 2021

I.      BACKGROUND

        On December 16, 2020, Plaintiff Brian Eisenhuth filed a five-count

complaint against Defendants ACPI Wood Products, LLC (“ACPI”), Lincoln Life

Assurance Company of Boston (“Lincoln”), and Local 2837 of United

Brotherhood of Carpenters and Joiners of America (“Local 2837”).1 Eisenhuth

asserts claims under the Americans with Disabilities Act (“ADA”), the Family

Medical Leave Act (“FMLA”), and the Pennsylvania Human Relations Act

(“PHRA”). Lincoln and Local 2837 subsequently filed motions to dismiss.2

        Defendants’ motions are now ripe for disposition; for the reasons that

follow, they are granted.



1
     Doc. 1.
2
     Doc. 8; Doc. 17.
          Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 2 of 10




II.      LEGAL STANDARD

         Under Federal Rule of Civil Procedure 12(b)(6), a complaint may be

dismissed, in whole or in part, if the plaintiff has failed to “state a claim upon

which relief can be granted.” A motion to dismiss “tests the legal sufficiency of a

pleading”3 and “streamlines litigation by dispensing with needless discovery and

factfinding.”4 Where applicable, “Rule 12(b)(6) authorizes a court to dismiss a

claim on the basis of a dispositive issue of law.”5 This is true of any claim,

“without regard to whether it is based on an outlandish legal theory or on a close

but ultimately unavailing one.”6

         Following the Roberts Court’s “civil procedure revival,”7 the landmark

decisions of Bell Atlantic Corporation v. Twombly8 and Ashcroft v. Iqbal9

tightened the standard that district courts must apply to 12(b)(6) motions.10 These

cases “retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and

replaced it with a more exacting “plausibility” standard.11 Accordingly, after

Twombly and Iqbal, “[t]o survive a motion to dismiss, a complaint must contain



3
      Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
      Bridgeport Machs., Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.).
4
      Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
5
      Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
6
      Id. at 327.
7
      Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig.
      313, 316, 319-20 (2012).
8
      550 U.S. 544 (2007).
9
      556 U.S. 662, 678 (2009).
10
      Id. at 670 (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).
11
      Id. (citing Conley, 355 U.S. at 41).
                                                 -2-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 3 of 10




sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’”12

        “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”13 “Although the plausibility standard does not impose a

probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.”14 Moreover, “[a]sking for

plausible grounds . . . calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of [wrongdoing].”15

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”16 No

matter the context, however, “[w]here a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’”17 Likewise, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”18



12
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
13
     Id.
14
     Connelly v. Lane Constr. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (internal citations
     omitted).
15
     Twombly, 550 U.S. at 556.
16
     Iqbal, 556 U.S. at 679.
17
     Id. at 678 (internal quotations omitted) (quoting Twombly, 550 U.S. at 557).
18
     Id.
                                                 -3-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 4 of 10




        Nevertheless, when disposing of a motion to dismiss, the Court “accept[s] as

true all factual allegations in the complaint and draw[s] all inferences from the

facts alleged in the light most favorable to [the plaintiff].”19 The Court is not,

however, required to apply this tenet to legal conclusions.20 As a matter of

procedure, the United States Court of Appeals for the Third Circuit has directed

district courts evaluating Rule 12(b)(6) motions to proceed in three steps:

        (1)    The court must “tak[e] note of the elements [the] plaintiff must plead
               to state a claim”;
        (2)    The court “should identify allegations that, because they are no more
               than conclusions, are not entitled to the assumption of truth”; and
        (3)     “When there are well-pleaded factual allegations, [the] court should
                assume their veracity and then determine whether they plausibly give
                rise to an entitlement of relief.”21

III.    FACTS ALLEGED IN THE COMPLAINT

        Since childhood, Eisenhuth has been diagnosed with Type 1 diabetes.22 In

July 2019, Eisenhuth began using an OmniPod insulin-delivery system with the

approval of his doctor.23 At the time, Eisenhuth was employed at ACPI as a

machine operator.24 In adjusting to the OmniPod, Eisenhuth suffered from several

side effects which caused him to need to leave work early, arrive at work late, or


19
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
20
     Iqbal, 556 U.S. at 678; see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
     2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-bones’ allegations will
     no longer survive a motion to dismiss.”).
21
     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
22
     Doc. 1 at ¶ 11.
23
     Id. at ¶¶ 13-14.
24
     Id. at ¶ 12.
                                                  -4-
          Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 5 of 10




call out from work entirely.25 Despite providing ACPI with medical paperwork,

Eisenhuth received a written warning on or about February 3, 2020 for

accumulating 4.25 “attendance points.”26

        Eight days later, Eisenhuth contacted Lincoln, ACPI’s “third-party leave

administrator,” regarding applying for intermittent FMLA leave.27 On or about

March 3, 2020, Eisenhuth’s doctor faxed Lincoln the appropriate paperwork.28

Eisenhuth’s application was nevertheless denied as incomplete.29 Eisenhuth’s

doctor again sent the paperwork on March 10, 2020.30 During this time, Eisenhuth

spoke with ACPI’s human-resources representative several times regarding his

leave application.31 He was told that the requested information had not been

received.32

        On March 18, 2020, Eisenhuth received a five-day suspension from ACPI

for accumulating 7.5 attendance points.33 Eisenhuth was then terminated on March

28, 2020.34 Two days later, Eisenhuth met with Local 2837 representatives to

prepare a grievance.35 Eisenhuth had spoken with another of his doctors, who



25
     Id. at ¶ 15.
26
     Id. at ¶¶ 16-17.
27
     Id. at ¶ 18.
28
     Id. at ¶ 19.
29
     Id. at ¶ 20.
30
     Id. at ¶ 21.
31
     Id. at ¶ 22.
32
     Id.
33
     Id. at ¶ 24.
34
     Id. at ¶ 30.
35
     Id. at ¶ 33.
                                         -5-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 6 of 10




agreed to submit an FMLA leave certification to aid Eisenhuth in getting his job

back.36 The doctor submitted the certification on or about April 1, 2020, although

it was ultimately rejected the next day by Lincoln.37

        On April 9, 2020, Local 2837 informed Eisenhuth that his termination would

stand and that nothing more could be done.38 At some point in time, Eisenhuth

discovered that his union grievance had not been timely filed.39 Though Eisenhuth

had prepared the grievance on March 30, 2020, it was not filed until April 13,

2020.40 This was outside the seven-day filing period provided for by the governing

collective-bargaining agreement.41 Eisenhuth filed the present lawsuit on

December 16, 2020.

IV.     DISCUSSION

        A.     Lincoln

        Lincoln seeks to dismiss all counts against it because it is not a joint

employer under the ADA, FMLA, or PHRA. The relevant test for determining

whether an entity constitutes a joint employer under these statutes was articulated

by In re Enterprise Rent-A-Car Wage and Hour Employment Practices

Litigation.42 This test asks whether the alleged employer has: “(1) authority to hire

36
     Id. at ¶ 32.
37
     Id. at ¶¶ 35-36.
38
     Id. at ¶¶ 37-38.
39
     Id. at ¶ 42.
40
     Id.
41
     Id.
42
     683 F.3d 462, 469 (3d Cir. 2012); Shaffer v. Wexford Health Sources, Inc., 2018 WL 3388461,
     at *3 (W.D. Pa. July 12, 2018) (“Though articulated in the context of an FLSA claim, the
                                                -6-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 7 of 10




and fire employees; (2) authority to promulgate work rules and assignments, and

set conditions of employment, including compensation, benefits, and hours; (3)

day-to-day supervision, including employee discipline; and (4) control of

employee records.”43

        It is obvious from the face of the complaint that Eisenhuth has not pled facts

establishing that Lincoln constituted a joint employer. Eisenhuth alleges only that

Lincoln is a “third-party leave administrator,” and that it received and processed

Eisenhuth’s request for leave. Beyond this, Eisenhuth offers neither allegations

detailing the relationship between Lincoln and ACPI, nor facts demonstrating that

Lincoln exercised any level of control over Eisenhuth’s employment.

Consequently, Lincoln’s motion to dismiss is granted.

        B.      Local 2837

        Local 2837 seeks to dismiss the ADA, FMLA, and PHRA claims against it

because it is not alleged to have personally engaged in discriminatory conduct. It

further argues that these claims, including Eisenhuth’s breach of fiduciary duty

claim under the PHRA, are preempted under the National Labor Relations Act

(“NLRA”). Local 2837 requests that the claims be dismissed with prejudice as the




     Enterprise factors have been applied to evaluate ‘joint employer’ claims in the context of the
     ADA and PHRA.”); Keating v. Pittston City Hous. Auth., 2018 WL 1414459, at *5 (M.D. Pa.
     Mar. 21, 2018) (applying the Enterprise factors to an FMLA claim). Joint employment under
     the FMLA is also governed by federal regulation. 29 C.F.R. § 825.106.
43
     Enterprise, 683 F.3d at 469.
                                               -7-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 8 of 10




only claim which could be brought under the NLRA would be barred by the

relevant statute of limitations.

                1.      Discrimination Claims

        Eisenhuth’s claims asserting discrimination under the ADA, FMLA, and

PHRA must be dismissed. In Anjelino v. New York Times Co., the Third Circuit

held that, to be held liable for discrimination under Title VII, a union must have

“itself instigated or actively supported the discriminatory acts allegedly

experienced by” the plaintiff.44 Under this rule, a plaintiff must allege that a union

or its agents45 affirmatively advanced, encouraged, or instigated the

discrimination.46

        Eisenhuth fails to state a claim under Angelino because he does not allege

that Local 2837 instigated or supported the discrimination identified in the

complaint. The most that can be said is that the union failed to file Eisenhuth’s

grievance within the relevant seven-day filing window. But this, by itself, does not


44
     Anjelino v. N.Y. Times Co., 200 F.3d 73, 95 (3d Cir. 1999) (emphasis omitted). As the ADA,
     FMLA, and PHRA mirror Title VII, Angelino is fully applicable. Churchill v. Star Enter., 183
     F.3d 184, 193 (3d Cir. 1999); Martinez v. Int’l Brotherhood of Elec. Workers-IBEW Loc. Union
     No. 98, 352 Fed. Appx. 737, 740 (3d Cir. 2009).
45
     The conduct of individual union officers may be attributed to the union under common-law
     theories of agency. Urichuck v. Clark, 689 F.2d 40, 43 (3d Cir. 1982); Kovach v. Serv. Pers.
     & Emps. of the Dairy Indus., Loc. Union No. 205, 48 F. Supp. 3d 469, 480 (W.D. Pa. 2014).
46
     E.g., Hubbell v. World Kitchen, LLC, 717 F. Supp. 2d 494, 500-01 (W.D. Pa. 2010) (discussing
     union-discrimination claims post-Angelino); Webb v. Int’l Brotherhood of Elec. Workers, 2005
     WL 2373869, at *6 (E.D. Pa. Sept. 23, 2005) (holding a union’s alleged inaction and
     constructive endorsement of discrimination insufficient to state a claim under Title VII); see
     also Ponton v. U.S. Dep’t of Justice/U.S. E.E.O.C., 2010 WL 11595302, at *10 (E.D. Pa. Mar.
     9, 2010) (noting that while the deliberate choice not to file a grievance may violate Title VII,
     a plaintiff must allege bad faith).
                                                 -8-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 9 of 10




constitute discrimination or instigation and is therefore insufficient to state a claim

under the ADA, FMLA, or PHRA. Accordingly, Local 2837’s motion to dismiss

these claims is granted.

                2.     Breach of Fiduciary Duty Claim

        Eisenhuth’s remaining claim for breach of fiduciary duty is also dismissed.

The NLRA restricts states from regulating activity that “the NLRA protects,

prohibits, or arguably protects or prohibits.”47 “Because ‘conflict is imminent’

whenever ‘two separate remedies are brought to bear on the same activity’ . . .

[preemption] prevents States not only from setting forth standards of conduct

inconsistent with the substantive requirements of the NLRA, but also from

providing their own regulatory or judicial remedies” for conduct within the

NLRA’s scope.48

        However, “[a] fundamental and longstanding principle of judicial restraint

requires that courts avoid reaching constitutional questions in advance of the

necessity of deciding them.”49 This means that, where possible, a court should

generally resolve a case on non-constitutional grounds before addressing




47
     Chamber of Com. of U.S. v. Brown, 554 U.S. 60, 65 (2008) (citation omitted); San Diego Bldg.
     Trades Council v. Garmon, 359 U.S. 236, 245 (1959).
48
     Wis. Dep’t of Indus., Lab. & Human Rels. v. Gould Inc., 475 U.S. 282, 286 (1986) (internal
     citations omitted).
49
     Lyng v. Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439, 445 (1988); Powell v. Ridge, 189
     F.3d 387, 402-03 (3d Cir. 1999), overruled on other grounds by Alexander v. Sandoval, 532
     U.S. 275 (2001).
                                              -9-
         Case 4:20-cv-02362-MWB Document 20 Filed 08/11/21 Page 10 of 10




constitutional questions such as federal preemption.50 Because Eisenhuth fails to

state a cognizable claim on the face of the complaint, the Court declines to reach

the issue of preemption.51

V.      CONCLUSION

        Defendants’ motions to dismiss pursuant to Rule 12(b)(6) are granted, but

Eisenhuth is granted leave to amend. If no amended complaint is filed,

Eisenhuth’s claims against Lincoln and Local 2837 will be summarily dismissed

with prejudice.

        An appropriate Order follows.

                                                      BY THE COURT:


                                                      s/ Matthew W. Brann
                                                      Matthew W. Brann
                                                      Chief United States District Judge




50
     See N.J. Payphone Ass’n, Inc. v. Town of West New York, 299 F.3d 235, 249 (3d Cir. 2002)
     (holding that constitutional avoidance is not required in cases involving preemption while
     acknowledging that considerations of jurisdiction and federalism may weigh in favor of
     judicial restraint).
51
     Count V of the complaint asserts a cause of action for breach of fiduciary duty in violation of
     the PHRA. In support, however, Eisenhuth cites a single case addressing the duties of a labor
     union under the Pennsylvania Labor Relations Act (“PLRA”). Case v. Hazelton Area Educ.
     Support Pers. Ass’n, 928 A.2d 1154 (Pa. Commw. Ct. 2007); see 43 P.S. § 211.1 et seq. Since
     the PHRA does not give rise to a cause of action for violations of the PLRA, Eisenhuth’s claim
     must be dismissed.
                                                - 10 -
